Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
English translation of foreign references using Google Patents
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a spatial reference component of the alignment apparatus has a known position and orientation relative to a current position and orientation of the removable sensor” (lines 4-5) and “spatial reference component indicates a desired position and orientation of the removable sensor” (lines 6-7) are unclear. The Specification does not define “a known position and orientation relative to a current position and orientation of the removable sensor” and “a desired position and orientation of the removable sensor.”  See same deficiencies in claims 6, 9, 10-13, 16 and 20. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 and 11, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by European reference EP 1 340 998 A1.
European reference EP 1 340 998 A1 discloses all features of claim 1 (method) as follows:
 	A method (26) for aligning a removable sensor (14) on a vehicle (10) 
(see paragraphs [0007], [0011]-[0015], [0021]-[0024] and shown in Fig. 2, 7, 8), comprising: connecting the removable sensor (14) to a sensor mounting device (40) (see paragraphs [0005]-[0008] and shown in Fig. 1, 2, 7, 8 and see paragraph [0010], shown in Fig. 4, 5 "Tray 402 [= sensor fixture] may be attached to the aircraft by a number of means, for instance by screws or shims such as 411 , 412 and 413": hence, the sensors 201-204 are also ‘removable’, be it with screws of other fixing solutions, see also paragraphs [0006], [0048] (for hint to possible sensor exchange) and compare description of application, page 1, where the sensors are defined as removable if they are "occasionally removed or replaced over the operational life"); connecting a connector (54, 78, 111) of an alignment apparatus (56, 82, 112) to either 
(i) the removable sensor (14) such that a spatial reference component (62, 84, 115) of the alignment apparatus (56, 82, 112) has a known position and orientation relative to a current position and orientation of the removable sensor (14) or
 (ii) a fixed connection location on the vehicle (10) such that the spatial reference component (62, 84, 115) indicates a desired position and orientation of the removable sensor (14) (see paragraphs [0009], [0010], [0016],  as shown in Fig. 4, 5 and paragraphs [0007], [0011]-[0015], [0021]-[0024], [0048], as shown in Fig. 2, 7, 8, in particular paragraph [0021] and shown in Fig. 7, 8: (LED-pads or) reflectors are attached to the sensor trays to allow via a camera + light source (like a laser, see paragraph [0011]) the determination of the relative position/orientation, see paragraphs [0002], [0004], [0020], [0030]); and 
adjusting the current position and orientation of the removable sensor (14) by reference to the alignment apparatus (56, 82, 112) to cause the current position and orientation of the removable sensor (14) to match the desired position and orientation of the removable sensor (14) (aligning to desired position/orientation see paragraphs [0041]-[0043], [0068]-[0071], shown in Fig. 17, 29).
The same applies also to dependent claims 11 and 12 since European reference EP 1 340 998 A1 has also attached the sensors to respective trays or brackets on an aircraft with respective matching of at least two openings in the bracket see paragraphs [0005]- [0010], [0016] and shown in Fig. 4 and 5.
Claim(s) 1 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by European reference EP 2 113 787 A1.
European reference EP 2 113 787 A1, discloses in paragraph [0035] and shown in Fig. 1, 4, 5, a reference mirror (20) fixed with a clamp to a vehicle front radar and a laser (38) as external measurement device. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over European reference EP 1 340 998 A1 in view of German reference DE 10 2016 206516 A1, German reference 42 22 409 A1 and European reference EP 2 113 787 A1.
Regarding claims 2-10 comprise merely usual design measures or mechanical details of attaching the sensor with one or two ball joints (see claims 2, 3, 7, 8) as is common for vehicle sensors to be easily adjustable/alignable 
German reference DE 10 2016 206516 A1 see paragraph [0025] and as shown in Fig. 2 teaches a vehicle sensor holder with ball joint (12).
 German reference 42 22 409 A1 see (col. 4, line 14-54) and as shown in Fig. 1 and 5 teaches a vehicle with LIDAR adjustable via two ball joints (24, 26). 
 Using a "flexible clamp" or a "vehicle clamp" (with arms) for fastening/fixing the sensor or the "alignment apparatus" (i.e. the reflector as disclosed in European reference EP 1 340 998 A1) as commonly known for quick & firm attachment of components, see e.g. European reference EP 2 113 787 A1 see paragraph [0035]. 
Also, the triple or corner reflector described in claim 5 is a usual design measure for a reflector is disclosed in since European reference EP 1 340 998 A1.
Therefore, the subject-matter of claims 2-10 is common knowledge of combination of European reference EP 1 340 998 A1 in view of German reference DE 10 2016 206516 A1, German reference 42 22 409 A1 and European reference EP 2 113 787 A1.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over European reference EP 2 113 787 A1 in view of European reference 
EP 1 340 998 A1.
Using a "flexible clamp" or a "vehicle clamp" (with arms) for fastening/fixing the sensor or the "alignment apparatus" (i.e. the reflector as disclosed in European reference EP 1 340 998 A1) as commonly known for quick & firm attachment of components, see e.g. European reference EP 2 113 787 A1 see paragraph [0035]. 

The same applies also to dependent claims 19 and 20 since European reference EP 1 340 998 A1 has also attached the sensors to respective trays or brackets on an aircraft with respective matching of at least two openings in the bracket see paragraphs [0005]- [0010], [0016] and shown in Fig. 4 and 5.
Therefore, the subject-matter of claims 17-20 is common knowledge of combination of European reference EP 2 113 787 A1 in view of European reference EP 1 340 998 A1.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612